Appellant was convicted of robbery, his punishment being assessed at ten years imprisonment in the penitentiary.
There is in the transcript what we suppose was intended to be consummated into a statement of facts. If so, it can not be considered for the reason it is not signed by the attorneys, nor approved by the trial judge, and therefore, is of no avail.
The refusal of the court to continue the case, in the absence of bill of exceptions, can not be revised. Nor can those grounds of the motion for new trial which complain of the action of the court in the admission and rejection of testimony be considered. Bills of exception were not reserved.
There are other matters complained of with reference to variance or alleged variance between the allegations in the indictment and the evidence. The robbery in the case was alleged to be by assault alone, and the further allegation of the use or exhibition of firearms is not included in the indictment. One of the grounds suggested by the motion is that the evidence showed that the assault was with a deadly weapon, and it was used and exhibited in the commission of the offense. The grounds of the motion stated a razor was used and exhibited. These matters can not be reviewed in the absence of a statement of facts.
The judgment is affirmed.
Affirmed.